Citation Nr: 1718884	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  16-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for ischemic heart disease (IHD).

4.  Entitlement to service connection for residuals of a stroke.

5.  Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law




WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A.Z., Counsel

INTRODUCTION

The Veteran served on active duty from April 1942 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2016, the Veteran testified before the undersigned, sitting at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record during the September 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the Veteran was originally claiming service connection for rheumatoid arthritis of the hands; however, medical records reflect only a diagnosis of osteoarthritis of the hands.  Thus, the Board has generalized his claim to one for arthritis of the hands.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for arthritis of the hands is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the September 2016 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal for entitlement to service connection for prostate cancer.

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3.  IHD is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

4.  Residuals of a stroke are not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for prostate cancer by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for IHD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Legal Criteria & Analysis

A.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In the present case, during the September 2016 Board hearing, the Veteran stated that he wished to withdraw his appeal regarding entitlement to service connection for prostate cancer.  Therefore, as the Veteran has withdrawn such appeal, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to prostate cancer and it is dismissed.

B.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and IHD, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes at the outset that, while the Veteran seeks service connection for hypertension, IHD and residuals of a stroke, he has not asserted that he suffered from these conditions during service, and has not asserted any theories as to why he believes his claimed disabilities are related to service.  Additionally, regarding hypertension and IHD, he has not asserted that such disabilities had their onset within one year of separation from service, or that he has had continuity of symptomatology of these disabilities since service.  

Medical evidence shows that the Veteran has been diagnosed with hypertension and IHD, and also that he has consistently reported suffering a stroke in the 1980s and now has left-sided weakness; accordingly, the Board accepts that he has a current diagnosis of the claimed disabilities.  However, there is no competent evidence of record suggesting a link between the claimed disabilities and service, or, for IHD and hypertension, that either disability manifested to a compensable degree within one year of service separation.

Post-service medical records indicate that the Veteran was first diagnosed with hypertension and IHD in the 1980s, such that he is not entitled to service connection for either disability on a presumptive basis.  Moreover, as indicated previously, the Veteran has not alleged a continuity of symptomatology of either disease since service.

Subsequent treatment records report ongoing diagnoses of hypertension and IHD, and that the Veteran has residuals of a stroke; however, no treating clinician has ever opined as to the etiology of such disabilities.  As stated above, the Veteran also has not posited any theories as to why he believes he is entitled to service connection for hypertension, IHD and residuals of a stroke.  Given the lack of evidence in this case, there are no grounds to award service connection, or even request a medical examination, for the claimed disabilities.  See Bardwell, supra; Waters, supra.

To the extent that the Veteran's request for service connection for hypertension, IHD and residuals of a stroke can be construed as an assertion that his claimed disabilities are related to service, he is not competent make this conclusion as medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Specifically, as hypertension, IHD and residuals of a stroke are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Rather, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claims for hypertension, IHD and residuals of a stroke.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

The appeal for entitlement to service connection for prostate cancer is dismissed.

Service connection for hypertension is denied.

Service connection for IHD is denied.

Service connection for residuals of a stroke is denied.


REMAND

The Veteran claims his arthritis of the hands is due to working as a winch operator in service, and that he was required to pull on a large cable for 5-6 hours a day.  Indeed, the Veteran's service personnel records confirm that his military occupational specialty was winch operator.

Here, the Veteran's service treatment records (STRs) have been formally found unavailable, as they were destroyed by fire.  The Board finds that, as the Veteran has a current diagnosis of arthritis of the hands and his claimed in-service injury is consistent with the circumstances of his service, a VA examination is warranted to determine the etiology of such disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examination to determine the nature and etiology of his arthritis of the hands.  The claims file should be made available to the examiner for review.

The examiner is asked to opine whether the Veteran's arthritis of the hands is at least as likely as not (50 percent or greater probability) related to military service, to include working as a winch operator in service, requiring him to pull on a large cable for 5-6 hours a day in service.

The examiner should offer a rationale for any opinions expressed.  The examiner is informed that the Board finds the Veteran's statements regarding pulling on a large cable for 5-6 hours a day in service and his history of arthritic symptoms of the hands credible, and this should be considered when rendering an opinion.

2. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


